        Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FAMILY EQUALITY; TRUE COLORS
UNITED, INC.; and SERVICES &
ADVOCACY FOR GLBT ELDERS,

                      Plaintiffs,

               v.                                20 Civ. 2403 (MKV)

ALEX M. AZAR II, in his official capacity
as Secretary, United States Department of
Health and Human Services; and THE UNITED
STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

                      Defendants.




            REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
                    DEFENDANTS’ MOTION TO DISMISS




                                               AUDREY STRAUSS
                                               Acting United States Attorney for the
                                               Southern District of New York
                                               86 Chambers Street, Third Floor
                                               New York, New York 10007



JENNIFER C. SIMON
Assistant United States Attorney
       Of Counsel
          Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 2 of 12



       Defendants, by their attorney Audrey Strauss, Acting United States Attorney for the

Southern District of New York, respectfully submit this reply memorandum of law in further

support of their motion to dismiss the Complaint or, in the alternative, to stay this suit pending final

promulgation of the anticipated amended grants regulation.

                                       PRELIMINARY STATEMENT

       As set forth in Defendants’ opening memorandum of law, Plaintiffs lack constitutional

standing in this Administrative Procedure Act (“APA”) action because they fail to demonstrate an

injury in fact; they have not demonstrated that HHS’s decision not to enforce the regulations in

question impedes their activities or has caused them to divert resources to other activities in which

they would not otherwise be engaged. 1 Instead, Plaintiffs have alleged only a disagreement with a

policy they view as adverse to their advocacy interests, which is not enough to confer standing to

bring this claim. Moreover, Plaintiffs do not meet the standard for statutory standing because they

do not adequately allege that their interests fall within the relevant “zone of interests”; Plaintiffs

have not shown that any of the statutes they invoke were intended to protect the advocacy activities

of organizations. If this Court is not prepared to dismiss the action, Defendants respectfully request

a stay in light of the anticipated promulgation of the final rule. Although HHS cannot give a

definitive estimate on when the rule will be issued, a stay is within this Court’s discretion to

conserve resources, particularly as the promulgation of the final rule is expected to render the

challenged notice in this case moot.

                                              ARGUMENT

       “To bring a claim under the APA, a plaintiff must satisfy Article III’s standing requirements



1
  As detailed in Defendants’ opening brief, Plaintiffs challenge the issuance by HHS of a
notification stating that it would not enforce certain non-discrimination provisions relating to non-
federal entities that receive grants from HHS, while the agency sought to amend such regulations.

                                                    1
             Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 3 of 12



(constitutional standing) and assert interests that are arguably within the zone of interests to be

protected or regulated by the statute she claims was violated (statutory standing).” Salazar v. King,

822 F.3d 61, 73 (2d Cir. 2016). As set forth in Defendants’ opening brief, the allegations in the

Complaint fail to demonstrate either constitutional standing or statutory standing, and Plaintiffs’

arguments to the contrary are unsupported by the case law.

        A.      Article III Standing

        The doctrine of constitutional standing requires that a plaintiff have “a personal stake in the

outcome of the controversy [so] as to warrant his invocation of federal-court jurisdiction.” Warth v.

Seldin, 422 U.S. 490, 498 (1975). “First and foremost,” a plaintiff must allege an “injury in fact – a

harm suffered by the plaintiff that is concrete and actual or imminent, not conjectural or

hypothetical.” Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 103 (1998) (internal

quotations omitted). Here, Plaintiffs fail to establish this cognizable injury in fact.

        Plaintiffs make three arguments in support of their assertion of standing, none of which are

persuasive. First, they argue that “the Notice impairs Plaintiffs’ efforts to train grant recipients on

their legal obligations . . . and to educate program participants on their rights . . . by creating

substantial confusion around those legal obligations and rights.” Pls. Br. at 10 (internal citations

omitted). Plaintiffs assert they “have already diverted resources to hundreds of hours of work on

education and outreach campaigns to ensure that program participants understand the full impact of

HHS’s nonenforcement action and that grant recipients understand their existing obligations not to

discriminate.” Pls. Br. at 10. But, as explained in Defendants’ opening brief, the notice does not

interfere with Plaintiffs’ efforts, and the supposed diversion of resources is nothing more than a

continuation of the organizations’ ordinary activities. See Defs. Br. 8-12.

        Contrary to Plaintiffs’ arguments, the Second Circuit’s decision in New York v. United

States Department of Homeland Sec. (“New York v. DHS”), No. 19-3591, 2020 U.S. App. LEXIS


                                                     2
          Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 4 of 12



24492 (2d Cir. Aug. 4, 2020), does not support their position. First, the holding in New York v.

DHS was expressly based upon the Second Circuit’s conclusion that the organizational plaintiffs in

that suit had not “merely altered the subject matter of their existing outreach work.” Id. at 27.

Instead, the court observed that the organizational plaintiffs “provid[ed] an array of legal and social

services to non-citizens” and identified specific programmatic changes to those services that

satisfied the plaintiffs’ burden to demonstrate an injury-in-fact. Id. For instance, the court found it

significant that one organization anticipated that its representation of non-citizens would now

require the involvement of an attorney (as opposed to only a paralegal) and require in-person

representation at interviews. Id. at 29. The court also repeatedly emphasized the complexity of the

challenged rule and the effect this complexity would have on the plaintiff organization’s ability to

provide services. Id. at 27 (“The complexities of the Rule required Catholic Charities to change its

educational outreach from group sessions to time-intensive individual meetings and to institute a

series of evening phone banks.”).

       Unlike the organizational plaintiffs in New York v. DHS, Plaintiffs can only point to an

effect on the subject matter of their educational efforts. Specifically, Plaintiffs assert that, whereas

before their educational efforts encompassed the provisions of the 2016 Grants Rule, the Notice of

Nonenforcement left “only a patchwork of nondiscrimination protections provided by the

underlying statutes” and that they “have had to respond . . . with new and expanded education

campaigns.” Pls. Br. at 12. 2 Plaintiffs ignore, however, that their advocacy activities and that the

core of their work have stayed fundamentally the same. Unlike the Plaintiffs in New York v. DHS,

Plaintiffs here make no allegations of changes to the type of staffing they would need to serve their



2
 Each Plaintiff identifies one federal grant program that is relevant to its mission. Family Equality
asserts it interests align with Title IV-E of the Social Security Act; True Colors United refers to the
Runaway and Homeless Youth Act, and SAGE to the Older Americans Act. Pls. Br. at 18.

                                                    3
          Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 5 of 12



mission, nor to the process and procedure they must follow, nor expenses. Plaintiffs thus do not

allege the sort of harm the Second Circuit concluded existed in New York v. DHS or in other cases

finding organizational standing. Moreover, in New York v. DHS, the complexity of the rule at issue

played a significant role in the court’s holding. The Notice of Nonenforcement, in contrast, plainly

lacks this complexity. It simply declares that Defendants’ will not enforce the 2016 Grants Rule

pending repromulgation. It does not impose any new or potentially difficult to apply requirements

on anyone.

       Nor do the other cases Plaintiffs rely upon support their position. Rather, in each such case,

the courts concluded that the organizations had identified a specific social service provided by the

organization that had been impeded in some concrete way or for which the organization had been

compelled to divert resources to provide the same level of services. See, e.g., Havens Realty Corp.

v. Coleman, 455 U.S. 363, 379 (1982) (plaintiff’s ability to provide counseling and referral services

to low-income home-seekers was impaired by corporation’s racially driven steering practices);

Centro De La Comunidad Hispana De Locust Valley v. Town of Oyster Bay, 868 F.3d 104, 110 (2d

Cir. 2017): (plaintiff’s ability to speak with, and provide services, to day laborers impaired by

municipality’s policy that sought to disperse day laborers from certain locations); Olsen v. Stark

Homes, Inc., 759 F.3d 140, 158 (2d Cir. 2014) (among other things, the plaintiff alleged it “prepared

and pursued housing discrimination complaints on behalf of the [individuals],” requiring it to divert

resources from other advocacy and counseling activities); Common Cause/New York v. Brehm, 432

F. Supp. 3d 285, 309 (S.D.N.Y. 2020) (plaintiff “held trainings, spent substantial energy assisting

voters, hired new staff, and conducted a large-scale survey directly in response to New York’s

laws”); De Dandrade v. United States Dep't of Homeland Sec., 367 F. Supp. 3d 174, 181-82

(S.D.N.Y. 2019) (concluding plaintiffs had standing to challenge the agency’s practices where the

practices caused the organization’s attorneys to spend more time serving their clients, including


                                                   4
          Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 6 of 12



attending interviews that otherwise did not require an attorney.); Brooklyn Ctr. for Indep. of the

Disabled v. Bloomberg, 290 F.R.D. 409, 417 (S.D.N.Y. 2012) (concluding two organizations

challenging whether New York City’s emergency preparedness plans adequately addressed the

needs of people with disabilities, had standing, as “both organizations have expended considerable

resources counseling constituents, gathering and coordinating information, and documenting

problems with the City’s plans.”).

       Here, however, Plaintiffs do not identify any such hindrance of their activities. Rather, they

have articulated their disagreement with the Notice of Nonenforcement and an intention to continue

to educate grant recipients on their legal obligations, and to educate program participants on their

rights. However, “an organization whose primary endeavor is to change or enforce the law, whether

by communicating directly with government officials, community leaders, or the public, occupies

no position different from that of a concerned citizen” and therefore cannot demonstrate standing to

challenge policy with which it disagrees. Young Advocates for Fair Educ. v. Cuomo, 359 F. Supp.

3d 215, 235 (E.D.N.Y. 2019) (further observing that “if the Court were to accept [plaintiff’s]

argument, it would be difficult to conceive of a case in which an organization or individual

would not have standing to challenge a statute that they find politically or socially disagreeable.”)

(emphasis in original); see also Valley Forge Christian College v. Americans United for Separation

of Church and State, Inc., 454 U.S. 464, 486 (1982) (“[S]tanding is not measured by the intensity of

the litigant’s interest or the fervor of his advocacy.”). Moreover, particularly as each of these

Plaintiffs asserts that they focus on a particular grants program – Title IV-E of the Social Security

Act in the case of Family Equality, the Runaway and Homeless Youth Act in the case of True

Colors United, and the Older Americans Act in the case of SAGE – it is unclear how any alleged

“patchwork of nondiscrimination protections provided by the underlying statutes” could lead to

confusion amongst the relevant grant recipients and program recipients.


                                                   5
          Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 7 of 12



       Second, in their opposition brief, one of the Plaintiffs – True Colors United – argues that the

Notice of Nonenforcement “eliminate[s] its ability to teach service providers the importance of not

discriminating against homeless LGBTQ youth by relying on the 2016 Grants Rule as a training

tool.” Pls. Br. at 13. True Colors argues that it has been forced to “divert hundreds of hours of staff

time to replac[e] the defunct federal standards.” Pls. Br. at 13 (internal quotations omitted). This

argument is meritless. Not only does True Colors fail to explain how a regulation of any sort would

“eliminate” their ability to teach anyone about the importance of not discriminating against

homeless LGBTQ youth, the argument ignores the fact that the Runaway and Homeless Youth Act

contains equivalent anti-discrimination provisions as those set forth in the 2016 Grants Rule. See

45 C.F.R. 1351.22(a).

       Lastly, two of the Plaintiffs – True Colors United and SAGE – argue that the Notice of

Nonenforcement “serve[s] as an explicit invitation to discriminate” and thereby impedes their

activities. Pls. Br. at 14. Not only do Defendants disagree with this characterization of the Notice

of Nonenforcement, Plaintiffs’ arguments here are no different from the flawed analysis asserted in

their first argument. Again, Plaintiffs argue that they have been compelled to engage in additional

efforts to educate state policymakers and service providers and “to devote resources to combatting

the effects of a law that is harmful to their missions.” Pls. Br. at 14; see also Pls. Br. at 15

(asserting that SAGE is “redoubl[ing] its efforts to reach service providers directly and educate

them on the importance of providing safe and inclusive services . . . which has also diverted time

and effort away from its other ongoing projects”). But, as discussed above, disagreement with the

Notice of Nonenforcement and an intention to continue to educate grant recipients on their legal

obligations and to educate program participants on their rights are activities which cannot confer

standing. While the D.C. Circuit’s opinion in Ctr. for Law & Educ. v. Dep’t of Educ. – in which the

court held that an organization did not have standing despite alleging it was compelled to change its


                                                    6
             Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 8 of 12



method of “address[ing] advocacy issues [to] an expensive State-by-State basis,” 396 F.3d 1152,

1158, 1161-62 (D.C. Cir. 2005) – is not binding on this Court, it does provide a source of persuasive

reasoning. See Young Advocates for Fair Educ., 359 F. Supp. 3d at 234 (“the District of Columbia

Circuit, which hears numerous challenges to federal power by interested lobbying groups and

therefore may be regarded as a persuasive authority in this area of law.”) As the D.C. Circuit

observed, Plaintiffs’ allegations that they will now incorporate state-level work into their

educational and outreach efforts, as opposed to federal, is similarly insufficient to establish

standing.

        B.      Statutory Standing

        Not only do Plaintiffs lack Article III standing, they also lack statutory standing. Statutory

standing requires that a “plaintiff’s complaint fall within ‘the zone of interests to be protected or

regulated by the statute or constitutional guarantee in question.’” Valley Forge, 454 U.S. at 474-75

(quoting Association of Data Processing Service Orgs. v. Camp, 397 U.S. 150, 153 (1970)).

“Whether a plaintiff comes within ‘the ‘zone of interests’ is an issue that requires [the court] to

determine, using traditional tools of statutory interpretation, whether a legislatively conferred cause

of action encompasses a particular plaintiff’s claim.” Lexmark Int’l, Inc. v. Static Control

Components, Inc., 572 U.S. 118, 127 (2014). A court “do[es] not ask whether . . . Congress should

have authorized [a plaintiff’s] suit, but whether Congress in fact did so.” Id. at 128. Although this

test “is not meant to be especially demanding,” a plaintiff does not fall within the zone of interests if

its interests are “so marginally related to . . . the purposes implicit in the statute that it cannot

reasonably be assumed that Congress intended to permit the suit.” Clarke v. Sec. Indus. Ass’n, 479

U.S. 388, 399 (1987). 3


3
 As Plaintiffs note, a motion to dismiss for failure to fall within the zone of interests is properly
brought pursuant to Rule 12(b)(6), not Rule 12(b)(1).

                                                      7
          Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 9 of 12



       Here, Plaintiffs do not fall within the “zone of interests” of the grant programs they

reference, such as those established by Title IV-E of the Social Security Act, the Older Americans

Act, or the Runaway and Homeless Youth Act. 4 These programs protect the rights and interests of

individuals, not advocacy organizations, let alone the interests those organizations have in the

efficient use of their resources. Such interests are “so marginally related to . . . the purposes

implicit in the statute that it cannot reasonably be assumed that Congress intended to permit the

suit.” Sec. Indus. Ass’n, 479 U.S. at 399.

       In their opposition brief, Plaintiffs take the position that, because their missions align with

the purposes of the grants programs in some ways, they are within the zone of interests of those

statutes. For instance, Plaintiff Family Equality asserts that it is “squarely within the zone of

interests of Title IV-E” because its “interest in this litigation stems from its mission-driven work to

ensure that adoption and foster care services are safe for LGBTQ youth.” Pls. Br. at 18 (internal

quotations omitted). Family Equality argues that, since Title IV-E “requires states to comply with

federal standards to improve outcomes for children in the foster care and adoption system,” id.

(citing 42 U.S.C. § 671, and its mission is “entirely consistent with these purposes,” id., it has

standing. True Colors similarly asserts that it falls within the zone of interests of the Runaway and

Homeless Youth Act because its “interest in this lawsuit relates to its mission-driven work to ensure

that homelessness services are safe for LGBTQ youth,” and that the purpose of the Runaway and

Homeless Youth Act is consistent with this mission. Id. And SAGE asserts that it falls within the


4
 Title IV-E of the Social Security Act was established “[f]or the purpose of enabling each State to
provide . . . foster care and transitional independent living programs for children who otherwise
would have been eligible for assistance under the State’s plan[,] . . . adoption assistance for children
with special needs, kinship guardianship assistance, and prevention services or programs[.]” 42
U.S.C. § 670. The objectives of the Older Americans Act, 42 U.S.C.§ 3001 et seq., include the
provision of services to individuals who are 60 years of age or older. Id. The Runaway and
Homeless Youth Act seeks to provide services to young people who have become homeless. See 34
U.S.C. § 11201.

                                                    8
          Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 10 of 12



zone of interests of the Older Americans Act because the organization’s “interest in this litigation

stems from its mission-driven work to ensure that LGBTQ older people are able to age with

dignity.” Id. (internal quotations omitted).

        Plaintiffs’ arguments, however, ignore the basic function of the zone of interests test. The

test does not ask whether Plaintiffs have placed themselves within the zone of interest of a

particular statute by establishing an organizational mission that overlaps with the purpose of a

statute. Rather, the question is whether Congress authorized such a suit. See Lexmark Int’l, Inc. v.

Static Control Components, Inc., 572 U.S. 118, 128 (2014) (The zone of interests test “do[es] not

ask whether . . . Congress should have authorized [a plaintiff ’s] suit, but whether Congress in fact

did so.”). “Whether a plaintiff comes within ‘the ‘zone of interests’ is an issue that requires [the

court] to determine, using traditional tools of statutory interpretation, whether a legislatively

conferred cause of action encompasses a particular plaintiff’s claim.” Id. at 127. An organizational

plaintiff thus cannot create standing for itself simply by aligning its mission with the purpose of a

statute, in the absence of some indication that Congress intended to confer standing on the

organization. And merely because an organization’s goals are aligned in some ways with the

policies reflected in a specific statutory scheme does not place the organization within the statute’s

zone of interests for the purposes of standing.

        Plaintiffs also argue that the Court should look to the zone of interests encompassed by the

2016 Rule, rather than the grants statutes, in determining whether they have standing. Specifically,

Plaintiffs assert, “[t]he interests of each of the three Plaintiffs in this litigation stem from their

missions to ensure that LGBTQ families, youth, and elders are free from the very discrimination

prohibited by the regulations.” Pls. Br. at 17. Relying on New York v. DHS, 2020 WL 4457951 at

*12, Plaintiffs argue that they are, therefore, “among those who in practice can be expected to

police the interests that the regulations protect,” Pls. Br. at 17, and accordingly have standing.


                                                      9
          Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 11 of 12



       As an initial matter, it is the authorizing statute, not any regulation that may be promulgated

under the statute, that sets forth the relevant zone of interests for statutory standing. As noted, the

inquiry asks whether “plaintiff’s complaint fall[s] within the zone of interests to be protected or

regulated by the statute or constitutional guarantee in question,” Valley Forge Christian College v.

Americans United for Separation of Church and State, Inc., 454 U.S. 464, 474-75 (1982) (internal

quotations omitted) (emphasis added). 5 But, even assuming for purposes of argument that the 2016

Rule provides the relevant zone of interests, it has no bearing on the outcome here. As with the

statutes addressed above, Plaintiffs’ assertion that they have aligned their missions with the policies

reflected in the 2016 Grants Rule is alone insufficient to confer statutory standing.

       C.      A Stay of This Action Is Warranted

       As set forth in Defendants’ opening brief, “the decision whether to issue a stay is . . . firmly

within a district court’s discretion.’” LaSala v. Needham & Co., Inc., 399 F. Supp. 2d 421, 427

(S.D.N.Y. 2005) (quoting Am. Shipping Line v. Massan Shipping, 885 F. Supp. 499, 502 (S.D.N.Y.

1995)). Although HHS cannot give a definitive estimate on when the rule will be issued, a stay is

within this Court’s discretion to conserve resources, particularly as the promulgation of the final

rule is expected to render the challenged notice in this case moot.

                                             CONCLUSION

       For the reasons set forth above and in Defendants’ opening brief, this Court should grant

Defendants’ motion to dismiss the Complaint, or, in the alternative.




5
  Plaintiffs cite to Fed. Defs. of N.Y., Inc. v. Fed. Bureau of Prisons, 954 F.3d 118 (2d Cir. 2020), in
support of their argument that the regulation itself informs the zone of interests test. However, the
Second Circuit’s decision in that case, holding simply that “when an aggrieved party invokes the
APA’s right to sue an agency for failing to adhere to its own valid regulations, the zone-of-interests
inquiry . . . should focus on the regulations that were allegedly violated” id. at 131, is inapplicable
here. Specifically, Plaintiffs do not allege any violation of the 2016 Rule that would make that
regulation relevant to the zone of interests test.

                                                   10
        Case 1:20-cv-02403-MKV Document 43 Filed 09/02/20 Page 12 of 12



Dated: New York, New York
       September 2, 2020

                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          Acting United States Attorney of the
                                          Southern District of New York

                                   By:    __________________________
                                          JENNIFER C. SIMON
                                          Assistant United States Attorney
                                          86 Chambers Street, Third Floor
                                          New York, New York 10007
                                          Tel.: (212) 637-2746
                                          E-mail: Jennifer.Simon@usdoj.gov




                                         11
